IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-KM-00973-COA

JASON CAISSIE A/K/A JASON CULLEN                                            APPELLANT
CAISSIE

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                          05/31/2016
TRIAL JUDGE:                               HON. STANLEY ALEX SOREY
COURT FROM WHICH APPEALED:                 SMITH COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    JASON CAISSIE (PRO SE)
ATTORNEY FOR APPELLEE:                     DAVID GARNER
DISTRICT ATTORNEY:                         MATT SULLIVAN
NATURE OF THE CASE:                        CRIMINAL - MISDEMEANOR
DISPOSITION:                               AFFIRMED: 03/06/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., WESTBROOKS AND TINDELL, JJ.

       TINDELL, J., FOR THE COURT:

¶1.    The Raleigh Municipal Court found Jason Caissie guilty of operating a motor vehicle

without a valid driver’s license and failing to maintain or provide proof of insurance. See

Miss. Code Ann. §§ 63-1-5 & -7 & 63-15-4 (Rev. 2013). Caissie unsuccessfully appealed

his two misdemeanor convictions to Smith County Circuit Court. On appeal from the circuit

court’s judgment affirming his convictions, Caissie raises numerous issues, which we restate

as follows: (1) whether numerous due-process violations rendered the municipal court’s

judgment void; (2) whether the circuit court erred by allowing an appeal from a void

judgment; (3) whether the circuit court erred by allowing his prosecution based on “an illegal
roadblock and false arrest”; (4) whether the circuit court erred by failing to grant him

discovery; (5) whether the circuit court erred by quashing the subpoenas he issued to the

Commissioners of the Mississippi Department of Revenue and the Mississippi Department

of Public Safety; (6) whether the circuit court erred by failing to accept his plea of “non

assumpsit by way of confession and avoidance”; (7) whether error occurred because the

prosecution failed to provide the statutory law he was charged with violating; (8) whether

error occurred because the prosecution failed to provide him with a charging instrument; (9)

whether the circuit court erred by denying his request to voir dire his court-appointed

armchair counsel; (10) whether the circuit court erred by refusing his request for “next

friend” counsel; (11) whether error occurred because the prosecution failed to answer or

address several of his pretrial filings; and (12) whether the circuit court erred by excluding

an audio recording he attempted to admit into evidence.

¶2.    Finding no error in the circuit court’s judgment, we affirm.

                                          FACTS

¶3.    While driving through the town of Raleigh, Mississippi (the Town), on April 25,

2015, Caissie encountered a safety checkpoint conducted by Officer Ricky Hand of the

Raleigh Police Department. Officer Hand asked Caissie to produce a valid driver’s license

and proof of insurance. When Caissie failed to comply with the request, Officer Hand

arrested Caissie and issued him one ticket for operating a motor vehicle without a valid

driver’s license and a separate ticket for failing to maintain or provide proof of insurance.

¶4.    The municipal court found Caissie guilty of both offenses. Caissie then appealed to



                                              2
the circuit court, which tried the charges de novo. Following a bench trial on May 12, 2016,

the circuit court found Caissie guilty of both charges and ordered him to pay a $500 fine for

each offense, for a total fine of $1,000. Caissie filed an unsuccessful new-trial motion.

Aggrieved by the circuit court’s judgment, Caissie now appeals his misdemeanor convictions

to this Court. As needed, we will relate any additional facts during our discussion of the

issues Caissie raises on appeal.

                               STANDARD OF REVIEW

¶5.    The appellate courts affirm a trial judge’s decision in a bench trial where substantial,

credible, and reasonable evidence supports the decision. Parish v. State, 176 So. 3d 781, 785

(¶13) (Miss. 2015). We only reverse the findings of a trial judge sitting without a jury when

the trial judge was clearly wrong or committed manifest error. Harvey v. State, 195 So. 3d
231, 232 (¶5) (Miss. Ct. App. 2016).

                                       DISCUSSION

       I.     Whether numerous due-process violations rendered the municipal
              court’s judgment void.

       II.    Whether the circuit court erred by allowing an appeal from a void
              judgment.

¶6.    Caissie first contends that numerous due-process violations occurred prior to and

during his municipal-court trial and rendered the municipal court’s judgment void.1 Related

       1
         A few examples of the due-process violations Caissie alleges include the following:
(1) after his attempt to remove the case to federal court and the Town’s attempt to remand,
the Town failed to respond to his “petition for a show[-]cause hearing to challenge the
sufficiency of the attempted remand”; (2) the lack of municipal-court rules prevented him
from conducting discovery and receiving notice of the “nature and cause of the action”
against him in municipal court; (3) his municipal-court trial amounted to a trial by ambush;

                                              3
to this argument, Caissie asserts that the circuit court committed reversible error by allowing

a void judgment to form the basis of an appeal.

¶7.    Uniform Rule of Circuit and County Court 5.01 establishes that a direct appeal from

justice or municipal court to circuit court “shall be by trial de novo.”2 This remains true even

where the appellant pled guilty in justice or municipal court. Jones v. State, 972 So. 2d 579,

580 (¶3) (Miss. 2008). Even if defects exist in the justice or municipal court’s judgment,

such defects amount to harmless error when a defendant appeals and receives a trial de novo.

Stidham v. State, 750 So. 2d 1238, 1245 (¶31) (Miss. 1999); see also Hitt v. State, 149 Miss.
718, 718, 115 So. 879, 883 (1928) (recognizing that a de novo trial in circuit court “was as

if there had never been a trial before a justice of the peace, and was effectual to correct any

and all errors committed by the justice of the peace either as to a ruling of law, or as to a

ruling on facts” (emphasis added)). Because Caissie appealed his misdemeanor convictions

and received a de novo trial in circuit court, we find no merit to his claims regarding the

alleged defects in and the validity of the municipal court’s judgment against him.

       III.   Whether the circuit court erred by allowing Caissie’s prosecution
              based on “an illegal roadblock and false arrest.”



(4) the Town failed to provide sufficient pleadings to invoke the municipal court’s
jurisdiction; (5) the municipal court’s failure to follow the law deprived the court of
jurisdiction and rendered its judgment void; and (6) as the Town’s officers, the municipal-
court judge and the prosecuting attorney possessed a pecuniary interest in the litigation’s
outcome that disqualified them and voided the judgment.
       2
        Effective July 1, 2017, the Mississippi Rules of Criminal Procedure supplanted the
Uniform Rules of Circuit and County Court relating to criminal practice. However, the
former rules remained in effect at the time of Caissie’s trial, and we therefore cite and
discuss these rules as necessary throughout our opinion.

                                               4
¶8.    The evidence and testimony presented at trial established that Caissie encountered a

safety checkpoint while driving through Mississippi on his way home to Tennessee. In

response to Officer Hand’s requests, Caissie failed to produce either a valid driver’s license

or proof of insurance. As a result, Officer Hand arrested Caissie and issued him two traffic

citations. On appeal, Caissie claims that the safety checkpoint, as well as his arrest and

subsequent misdemeanor convictions, violated his constitutional rights. Caissie further

alleges the circuit court erred by allowing “an illegal roadblock and false arrest” to form the

basis of his prosecution. However, “[t]his Court has consistently held that the State does

arguably have an interest in ensuring that drivers are properly licensed.” Field v. State, 28
So. 3d 697, 705 (¶27) (Miss. Ct. App. 2010) (citing Johnston v. State, 853 So. 2d 144, 146

(¶5) (Miss. Ct. App. 2003)). Furthermore, “[a] checkpoint set up for the specific purpose of

checking driver’s licenses, valid tags, and insurance serves a legitimate public safety

purpose; therefore, it does not violate a defendant’s right of protection against unreasonable

searches and seizures.” Id. (citing Hampton v. State, 966 So. 2d 863, 866 (¶13) (Miss. Ct.

App. 2007)). We therefore find Caissie’s assertions regarding this issue lack merit.

       IV.    Whether the circuit court erred by failing to grant all Caissie’s
              discovery requests.

       V.     Whether the circuit court erred by quashing the subpoenas Caissie
              issued to the Commissioners of the Mississippi Department of
              Revenue and the Mississippi Department of Public Safety.

¶9.    The circuit court granted the Town a protective order against several of Caissie’s

discovery requests and quashed subpoenas Caissie issued to the Commissioners of the

Mississippi Department of Revenue and the Mississippi Department of Public Safety.


                                              5
Caissie claims that his discovery requests were outcome determinative and that the circuit

court erred by failing to grant all the requested discovery. He also argues the circuit court

erred by quashing the two subpoenas because the commissioners were “principles” to his

misdemeanor action in circuit court. We review a trial court’s ruling on discovery matters

for abuse of discretion. Myers v. State, 145 So. 3d 1143, 1147 (¶10) (Miss. 2014).

¶10.   In this criminal case, former Uniform Rule of Circuit and County Court 9.04 governs

discovery procedures. Id. at 1148 (¶11). Rule 9.04(A) requires the prosecution to disclose

the following to a defendant:

       (1)    Names and addresses of all witnesses in chief proposed to be offered
              by the prosecution at trial, together with a copy of the contents of any
              statement, written, recorded[,] or otherwise preserved[,] of each such
              witness and the substance of any oral statement made by any such
              witness;

       (2)    Copy of any written or recorded statement of the defendant and the
              substance of any oral statement made by the defendant;

       (3)    Copy of the criminal record of the defendant, if proposed to be used to
              impeach;

       (4)    Any reports, statements, or opinions of experts, written, recorded[,] or
              otherwise preserved, made in connection with the particular case and
              the substance of any oral statement made by any such expert;

       (5)    Any physical evidence and photographs relevant to the case or which
              may be offered in evidence; and

       (6)    Any exculpatory material concerning the defendant.

¶11.   Following its receipt of Caissie’s discovery requests, the Town filed an October 22,

2015 motion for a protective order. In the motion, the Town argued it would experience

undue burden and expense if required to respond to all of Caissie’s discovery requests. The

                                             6
Town further asserted that Caissie had propounded civil discovery requests that exceeded

Rule 9.04’s scope, including thirty-nine requests for admissions under Mississippi Rule of

Civil Procedure 36 and sixteen other requests that “appear[ed] to be a mixture of

interrogatories and request[s] for production of documents[.]”

¶12.   On November 12, 2015, the Town filed a copy of the discovery served to Caissie. As

required by Rule 9.04, the Town’s discovery disclosures included: (1) a copy of the

municipal-court record and the two tickets for the charges against Caissie; (2) a brief

statement of the relevant facts; (3) the names, addresses, and phone numbers of potential

witnesses; and (4) the substance of the potential witnesses’ testimonies. On November 20,

2015, the Town supplemented its discovery disclosures and provided Caissie with the

statutory law he was charged with violating. The Town also provided the name and contact

information of an additional potential witness, as well as the substance of the witness’s

proposed testimony. On December 4, 2015, the circuit court entered an order granting the

Town a protective order against Caissie’s civil discovery requests that exceeded the scope

of Rule 9.04.

¶13.   In April 2016, Caissie attempted to subpoena the commissioners of both the

Mississippi Department of Revenue and the Mississippi Department of Public Safety. Both

agencies filed a motion to quash, which the circuit court granted. At the beginning of

Caissie’s trial, the circuit court explained that it quashed the subpoenas because the

commissioners were not present at the time Caissie received his traffic tickets and because

the court saw no evidence that the commissioners could provide testimony relevant to



                                            7
Caissie’s traffic tickets.

¶14.   Upon review, we find no abuse of discretion in the circuit court’s decisions on

Caissie’s discovery matters. The Town complied with Rule 9.04’s mandatory discovery

disclosures for criminal matters, and Caissie fails to show the Town was obligated to respond

to his civil discovery requests. In addition, before a defendant can subpoena records, he must

obtain the court’s leave. See URCCC 2.01. Because Caissie failed to do so here, he failed

to follow the appropriate court procedure for the issuance of his subpoenas. Furthermore,

as the circuit court noted in quashing Caissie’s two subpoenas, no evidence existed to show

that the commissioners possessed personal knowledge or relevant testimony related to

Caissie’s traffic tickets. We therefore find these issues lack merit.

       VI.     Whether the circuit court erred by failing to accept Caissie’s plea
               of “non assumpsit by way of confession and avoidance.”

¶15.   Prior to his trial, Caissie attempted to enter a plea of “non assumpsit by way of

confession and avoidance.” The circuit court instructed Caissie that he could plead guilty,

not guilty, or nolo contendere. Over Caissie’s objection, the circuit court refused to accept

his plea of “non assumpsit by way of confession and avoidance” and entered Caissie’s plea

as not guilty. On appeal, Caissie argues the circuit court committed reversible error. We

disagree.

¶16.   Mississippi has its applicable criminal-procedural rules, which allow a defendant to

“plead not guilty, or guilty, or with the permission of the court, nolo contendere.” URCCC

8.04(A)(1). When a defendant “refuses or neglects to plead, stands mute, or pleads

evasively,” the court should “enter a plea of not guilty and . . . proceed to trial.” URCCC


                                              8
8.03. Thus, upon review, we find no error in the circuit court’s refusal to accept Caissie’s

plea of “non assumpsit by way of confession and avoidance” and to instead enter Caissie’s

plea as not guilty before proceeding to a de novo trial on the charges facing Caissie.

        VII.    Whether error occurred because the Town failed to provide the
                statutory law Caissie was charged with violating.

        VIII. Whether error occurred because the Town failed to provide Caissie
              with a charging instrument.

¶17.    Caissie argues that his traffic tickets were not competent charging instruments and that

the circuit court “erred by moving forward to trial without an indictment or some formal

charging instrument stating the statute or ordinance relied upon after [Caissie] was

arrested[.]” Caissie further asserts that reversible error occurred because the Town failed to

provide him with “the law imposing a duty on [him].”

¶18.    This Court has previously recognized that, in misdemeanor cases, a uniform traffic

ticket may serve as an affidavit to put the defendant on notice of the charges against him.

Scott v. City of Booneville, 962 So. 2d 698, 701-02 (¶8) (Miss. Ct. App. 2007). Mississippi

Code Annotated section 63-9-21(3)(c) (Rev. 2013) sets forth the following requirements for

a traffic ticket:

        Every traffic ticket shall show, among other necessary information, the name
        of the issuing officer, the name of the court in which the cause is to be heard,
        and the date and time the person is to appear to answer the charge. The ticket
        shall include information that will constitute a complaint charging the offense
        for which the ticket was issued, and when duly sworn to and filed with a court
        of competent jurisdiction, prosecution may proceed thereunder.

“Such a traffic ticket constitutes a sworn affidavit sufficient to charge a defendant in

municipal court.” Scott, 962 So. 2d at 701-02 (¶8) (citing Wheeler v. Stewart, 798 So. 2d
9
386, 390 (¶8) (Miss. 2001)).

¶19.   In Loveless v. City of Booneville, 972 So. 2d 723, 732-33 (¶26) (Miss. Ct. App. 2007),

this Court addressed the defendant’s argument that the charging affidavits’ failure to cite

applicable statutory law or local ordinances rendered the affidavits deficient.              We

acknowledged in Loveless that Uniform Rule of Circuit and County Court 7.06 “governs

indictments and other criminal complaints such as the affidavits at issue[.]” Loveless, 972
So. 2d at 733 (¶27). Although the charging affidavits in Loveless referenced no statutory law

or local ordinances, we still held the affidavits complied with Rule 7.06 by “plainly and

concisely set[ting] forth the essential facts underlying the respective charges with sufficient

clarity and definiteness such that Loveless was adequately notified of the ‘nature and cause

of the accusations’ against him.” Id. at (¶28) (quoting URCCC 7.06). As a result, we found

no merit to Loveless’s arguments that the charging affidavits were insufficient. Id.

¶20.   In the present case, the two traffic tickets (charging affidavits) Officer Hand issued

to Caissie met the requirements established by section 63-9-21(3)(c). Furthermore, as in

Loveless, the traffic tickets at issue complied with Rule 7.06’s mandate to “plainly and

concisely set forth the essential facts underlying the respective charges with sufficient clarity

and definiteness . . . that [Caissie] was adequately notified of the ‘nature and cause of the

accusations’ against him.” Loveless, 972 So. 2d at 733 (¶28) (quoting URCCC 7.06). In

addition, despite Caissie’s assertions, the Town supplemented its discovery disclosures on

November 20, 2015. In so doing, the Town explicitly informed Caissie that he was charged

with operating a motor vehicle without a valid driver’s license in violation of sections 63-1-5



                                               10
and 63-1-7 and failing to maintain or provide proof of insurance in violation of section 63-

15-4. Thus, the record clearly refutes Caissie’s claims that the Town failed to provide him

with “the law imposing a duty on [him].” We therefore find no merit to Caissie’s arguments

that the Town failed to provide him with charging instruments or the law applicable to his

misdemeanor charges.

       IX.    Whether the circuit court erred by denying Caissie’s request to
              voir dire his court-appointed armchair counsel.

       X.     Whether the circuit court erred by refusing Caissie’s request for
              “next friend” counsel.

¶21.   After ascertaining that Caissie wished to represent himself at trial, the circuit court,

over Caissie’s objection, appointed a public defender to be Caissie’s armchair counsel. The

circuit court explained that the armchair counsel would not interfere with Caissie’s

presentation of his case but would simply be available should Caissie need assistance.

Caissie unsuccessfully sought to voir dire his court-appointed armchair counsel. Caissie also

unsuccessfully requested “next friend” counsel. On appeal, Caissie argues the circuit court’s

denial of these two requests amounted to reversible error.

¶22.   Upon review, we find substantial, credible, and reasonable evidence supported the

circuit court’s decisions. The circuit court appointed the public defender as Caissie’s

armchair counsel. As a licensed attorney familiar with the legal rules, procedure, and

protocol applicable to circuit court, the public defender was competent to assist Caissie in

the trial of his misdemeanor charges. Thus, we find no manifest error in the circuit court’s

denial of Caissie’s request to voir dire the public defender.



                                             11
¶23.   As previously discussed, Caissie also requested that the circuit court grant him “next

friend” counsel. The circuit court agreed to grant the request as long as the person was a

licensed attorney, but Caissie objected to that requirement. Explaining that the unauthorized

practice of law is a crime in Mississippi, the circuit court denied Caissie’s request for “next

friend” counsel.    Because Mississippi Code Annotated section 73-3-55 (Rev. 2012)

specifically prohibits “any person [from] engag[ing] in the practice of law in this state who

has not been licensed according to law[,]” we find no error in the circuit court’s denial of

Caissie’s request for a “next friend” counsel who was not a licensed attorney. See also

Darby v. Miss. State Bd. of Bar Admissions, 185 So. 2d 684, 687 (Miss. 1966) (providing that

“any exercise of intelligent choice in advising another of his legal rights and duties brings

the activity within the practice of the legal profession” (citation omitted)). We therefore find

that these assignments of error lack merit.

       XI.    Whether error occurred because the Town failed to answer or
              address several of Caissie’s pretrial filings.

¶24.   Prior to his trial de novo in circuit court, Caissie filed a pretrial brief, facts of which

he wished the court to take judicial notice, and “notice to [the] circuit court of relevant facts

and law.” Caissie alleges the Town’s failure to respond to or rebut these pretrial filings

amounts to agreement with their content. He further claims that the Town’s failure to

respond to and the circuit court’s failure to rule on his filings violated his constitutional

rights. However, Caissie cites no relevant legal authority to support his arguments. As the

appellant, Caissie bears the responsibility to provide authority and support for his

assignments of error. See Hoops v. State, 681 So. 2d 521, 526 (Miss. 1996). “If a party does


                                               12
not provide this support[, the appellate court] is under no duty to consider assignments of

error when no authority is cited.” Id. As we recently recognized:

       An appellant cannot give cursory treatment to an issue and expect this Court
       to uncover a basis for the claims, either in the record or in the law. Simply put,
       we will not act as an advocate for one party to an appeal. The appellant must
       affirmatively demonstrate error in the court below, and failure to do so waives
       an issue on appeal.

Satterfield v. State, 158 So. 3d 380, 383 (¶6) (Miss. Ct. App. 2015) (quoting Jefferson v.

State, 138 So. 3d 263, 265 (¶9) (Miss. Ct. App. 2014)). We therefore decline to further

address this issue.

       XII.   Whether the circuit court erred by excluding an audio recording
              Caissie attempted to admit into evidence.

¶25.   During his trial, Caissie cross-examined Officer Hand and then informed the circuit

court and the Town for the first time that he wished to introduce into evidence an audio

recording. Caissie alleged the recording showed that Officer Hand failed to ask for proof of

insurance during the traffic stop. The Town objected on the ground that Caissie had not

produced the recording during discovery as required by the Uniform Rules of Circuit and

County Court. See URCCC 9.04(C) (discussing the defendant’s disclosure obligations

during discovery).

¶26.   Although Caissie argues on appeal that the circuit court erroneously excluded the

audio recording, the record reflects that the circuit court never actually entered a ruling on

the Town’s objection. Instead, the record shows that Caissie took issue with a statement the

Town’s attorney made during the objection, and the exchange between the parties and the

court never returned to Caissie’s attempt to admit the audio recording into evidence. “An


                                              13
appellate court cannot review a matter which was not ruled upon by the trial court.” Dedeaux

Util. Co. v. City of Gulfport, 938 So. 2d 838, 845 (¶22) (Miss. 2006); see also Hemmingway

v. State, 483 So. 2d 1335, 1337 (Miss. 1986) (“There was no ruling by the trial court and,

therefore, nothing preserved for review by the appellate court[.]”). Because the circuit court

never ruled on this matter, we refuse to address it for the first time on appeal.

                                      CONCLUSION

¶27.   Because we find no error in the circuit court’s judgment, we affirm Caissie’s

misdemeanor convictions for operating a motor vehicle without a valid driver’s license and

failing to maintain or provide proof of insurance.

¶28.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                              14